DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 8/17/2022 have been are related to newly amended claim language. Applicant’s arguments have been fully considered and addressed in the rejections recited below. Examiner would like to note that Minato teaches extracting a number of candidates greater than a number of plurality of import ports due to its teaching of extracting candidates in a matching list and further selecting candidates from the matching list. ([0114], by incrementing i until i reaches the number of registrations in steps S12 and S13 and executing the above described steps S8 to S11 with respect to i per hour, all the real sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the real sensors are stored in the matching list; [0117], by incrementing j until a value of j reaches the number of registrations of the virtual sensor (steps S23 and S24) and repeating the above described steps, all the virtual sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the virtual sensors are stored in the matching list; and [0118], When the value of j reaches the number of registrations ("YES" in step S24), the contract matching processing unit 11 selects the number of sensors that the application requires from the use condition information of the k-th application, extracts a sensor number of the necessary number of sensors from the sensor numbers stored in the matching list, and sets the extracted sensor number as a provision source sensor number of sensing data (step S25)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to…,”  “first obtaining unit configured to…” “second obtaining unit configured to…” and “extraction unit configured to….” in claim in independent claims 1.  Examiner suggests the recitation of a processor and memory to implement the claimed features.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “first metadata indicating a condition of the input data to be satisfied” (i.e. does the first meta data represent actual input data or conditions (i.e. requirements associated with the input data?)). Examiner has interpreted the claim to include the actual input data. Examiner suggests amending the claim to reflect the input data being examined to determine whether it satisfies on or more predefined conditions. Independent claims 8, 9, and 10 contain similar language and are rejected for the same reasons. Dependent claims 2-6 and 10-18 are rejected due to their respective dependence on independent claim 1;

As per claim 1, It is unclear what is meant by “an extraction unit configured to extract the candidates greater in number than the at least one input port from the plurality of devices based on the first metadata and the second metadata.” (i.e. How does the amount of candidates correlate to the input port?  The relationship between the elements is unclear; therefore, the scope of the claim is unclear). Independent claims 8, 9, and 10 contain similar language and are rejected for the same reasons. Dependent claims 2-6 and 10-18 are rejected due to their respective dependence on independent claim 1;

As per claim 1, it is unclear what is meant by “such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfied the condition of the input data indicated by the first metadata of the ones of the plurality of input ports.” (i.e. the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)). Independent claims 9 and 10 contain similar language and are rejected for the same reasons. Dependent claims 2-6 and 10-18 are rejected due to their respective dependence on independent claim 1;


As per claim 4, it is unclear what is meant by “perform operations such that operation as the processing module comprises generating the output data based on a plurality of pieces of the input data” (i.e. the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)). Claims 12 and 16 contain similar language and are rejected for the same reasons;

As per claim 5, it is unclear what is meant by “wherein the controller is configured to perform operations such that operation as the processing module switches the devices that output the input data to the processing module” (i.e. the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)). Claims 13 and 17 contain similar language and are rejected for the same reasons; and

As per claim 6, it is unclear what is meant by “wherein the controller is confuted to perform operations such that operation as the processing module and the plurality of devices that output the input data to the processing module form a virtual sensor” (i.e. the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)). Claims 14 and 18 contain similar language and are rejected for the same reasons. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al. (United States Patent Application Publication 2014/0372561) in view Minato et al. (United States Patent Application Publication  2014/0214726).
As per claim 1, Hisano teaches the invention substantially as claimed including a candidate extraction apparatus for extracting candidates ([0014], data flow control order generating apparatus including …a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application) from a plurality of devices, each of which outputs input data ([0159],  Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data) to a controller configured to perform operations comprising operation as a processing module ([0159], The sensor network adaptor 63 is physically or electrically connected to the sensor to acquire the sensing data. In addition, the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like), the processing module configured to generate, based on the input data input into a plurality of inputs ports ([0159], The sensor network adaptor 63 is physically or electrically connected to the sensor to acquire the sensing data), output data different from the input data ([0159], the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like), the processing module being associated with first metadata indicating a condition of the input data to be satisfied for the processing module ([0075], the sensor network server 6 stores information related to data use in a data use contract DB 62 in response to the registration from the user. The information includes conditions required by the application, or conditions on the side of the user who needs data directly. For example, the conditions include the type of the data, the place of acquisition, a data acquisition cycle, accuracy, and the upper limit of the compensation to be paid), the plurality of input ports capable of being coupled  to a plurality of devices each being associated with second metadata indicating an attribute of the input data output from the respective devices ([0177], the information of the sensor and the sensing data is matched against "1. ATTRIBUTE INFORMATION OF REQUIRED SENSOR" to "5. MANAGEMENT ATTRIBUTE OF REQUIRED SENSING DATA" of FIG. 12B and, in the case where there is a match, the data is adopted. An allowance may be provided such that the data is transmitted when the condition is in a predetermined range even in the case where the condition does not completely match the necessary condition of the application side. Note that the condition in the matching includes not only the condition related to the types of the sensor and the sensing data but also the condition of the compensation for use)  the candidate extraction apparatus comprising the controller configured to perform operations further comprising: 
	operation as a first obtaining unit configured to obtain the first metadata ([0076],  the sensor network server 6 stores information related to data use in a data use contract DB 62 in response to the registration from the user. The information includes conditions required by the application, or conditions on the side of the user who needs data directly. For example, the conditions include the type of the data, the place of acquisition, a data acquisition cycle, accuracy, and the upper limit of the compensation to be paid; and [0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key. With this, information shown in FIG. 12A is obtained. Next, the sensor network server 6 searches the application side metadata DB 662 for the application that requires the sensing data obtained by the sensor);  
	operation as a second obtaining unit configured to obtain the second metadata associated with each of the plurality of devices ([0161], The sensor network server 6 acquires information from a sensor side metadata DB 661…the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor); and 
	operation as an extraction unit configured to extract a number of the candidates [greater in number than a number of the plurality of input ports], from the plurality of devices ([0014], a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application; and [0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key. With this, information shown in FIG. 12A is obtained) based on the condition of the input data indicated by the first metadata of the plurality of input ports being satisfied by the attribute of the input data output from ones of the candidates indicated by the second metadata ([0161], The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server; and [0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key. With this, information shown in FIG. 12A is obtained. Next, the sensor network server 6 searches the application side metadata DB 662 for the application that requires the sensing data obtained by the sensor. Specifically, the information of the sensor and the sensing data is matched against "1. ATTRIBUTE INFORMATION OF REQUIRED SENSOR" to "5. MANAGEMENT ATTRIBUTE OF REQUIRED SENSING DATA" of FIG. 12B and, in the case where there is a match, the data is adopted) [such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfied the condition of the input data indicated by the first metadata of the ones of the plurality of input ports] .
	Hisano fails to specifically teach, operation as an extraction unit configured to extract a number of the candidates greater in number than a number of the plurality of input ports, from the plurality of devices based on the condition of the input data indicated by the first metadata the condition of the input data indicated by the first metadata of the plurality of input ports being satisfied by the attribute of the input data output from the ones of the candidates indicated by the second metadata  such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfies the condition of the input data indicated by the first metadata of the ones of the plurality of input ports.
	However, Minato, operation as an extraction unit configured to extract a number of the candidates greater in number than a number of the plurality of input ports ([0114], by incrementing i until i reaches the number of registrations in steps S12 and S13 and executing the above described steps S8 to S11 with respect to i per hour, all the real sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the real sensors are stored in the matching list; and [0117], by incrementing j until a value of j reaches the number of registrations of the virtual sensor (steps S23 and S24) and repeating the above described steps, all the virtual sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the virtual sensors are stored in the matching list), from the plurality of devices based on the condition of the input data indicated by the first metadata of the plurality of input ports being satisfied by the attribute of the input data output from ones of the candidates indicated by the second metadata ([0118], When the value of j reaches the number of registrations ("YES" in step S24), the contract matching processing unit 11 selects the number of sensors that the application requires from the use condition information of the k-th application, extracts a sensor number of the necessary number of sensors from the sensor numbers stored in the matching list, and sets the extracted sensor number as a provision source sensor number of sensing data (step S25)) such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfied the condition of the input data indicated by the first metadata of the ones of the plurality of input ports ([0028], even if the sensing data that has been provided has not matched with the use condition, sensing data by other sensors can be provided so as to flexibly deal with the convenience of a provider, the convenience of a user, a change in environment, and so on).

	Hisano and Minato are analogous because they are each related managing sensor data and virtualized sensors using data from physical sensors. Hisano teaches a method for managing sensor data and using it in a sensor network ([0023], a control command data stream is readable by an information processing apparatus for managing sensors that output sensing data, the data stream including information specifying an application that utilizes the sensing data, information specifying a sensor selected to output sensing data having a causal relationship with an objective index which is an index that the application controls or predicts, and information on the causal relationship between the sensing data obtained by the selected sensor and the objective index. Accordingly, a dataflow in which sensing data having a causal relationship with the objective of the application (index that the application controls or predicts) is provided to the application from a corresponding sensor can be realized). Minato teaches a method for managing sensor data by using virtualized sensors to combine and transform data from physical sensors using virtualized sensors and providing various sensor data to applications based on a plurality of provision conditions and attributes related to each sensor in the sensor network. (Abstract,   a sensing data acquisition unit that acquires through communication the sensing data generated by the sensor registered in the provision condition storage unit, and a specification unit that specifies the provision condition information matched with the use condition information by searching the provision condition storage unit for each piece of the use condition information registered in the use condition storage unit; [0078],  not only sensing data generated by various sensors but also sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; and [0085],  by combining the real sensors in several ways, the predetermined number of virtual sensors (a virtual sensor U1 and a virtual sensor U2 in the example of FIG. 5) can be set). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Hisano would be modified with the sensor provisioning mechanism taught by Minato in order to gather the appropriate physical sensors to input sensor data into various  virtual sensors to generate data by combining and transforming data received from the physical sensors.  Therefore, it would have been obvious to combine the teachings of Hisano and Minato.

As per claim 2, Minato teaches, wherein the condition of the input data comprises a condition regarding a quality of the input data ([0098], The virtual sensor U, on condition that the IDs from both the real sensors SA and SB are in agreement with each other, acquires an absolute value of a difference between the positional information PA and PB and an absolute value of a difference between the time TA and TB. Then, if each absolute value is below predetermined threshold values .delta.P and .delta.T, the virtual sensor U assesses that the transmit information from the real sensors SA and SB is information acquired from the same object at the same time and calculates an average value Pay between PA and PB. Then, the virtual sensor U outputs the ID, the output (PA and TA) from one of the real sensors (the real sensor SA in the illustrated example), and the average value Pay as sensing data), and the attribute of the input data includes comprises an attribute regarding the quality of the input data (([0101], The virtual sensor U fetches the sensing data from each of the real sensors SA and SB at every certain time interval, and calculates a correlation value S* between a change pattern of (PAt, t) and a change pattern of (PBt, t) by targeting a set of information (PAt, t) (PBt, t) transmitted from each of the real sensors SA and SB during a period when the IDs sensed by the respective real sensors match. Furthermore, the virtual sensor U calculates a value Q obtained by dividing the correlation value S* by a predetermined threshold value and outputs each value of PAt and PBt per hour, ID, and Q as sensing data; and [0102] According to the above processes, the virtual sensor U can output the substantial sensing data based on ID, PAt, and PBt with the reliability degree Q… based on the reliability degree Q, whether or not sensing data is employed can be assessed and the reliability degree of a process in an own system can be obtained).

As per claim 3, Hisano teaches, wherein the plurality of devices comprises sensors ([0073], sensor devices each having the sensing function and the communication function to allow the collection and use of sensing data; and [0157], various sensors are assumed as the "things", and information having a new value is generated from obtained sensing data), and the input data comprises sensing data generated by the sensors ([0159],  Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data.).

As per claim 4, Minato teaches, wherein the controller is configured to perform operations such that operation as the processing module comprises generating the output data based on a plurality of pieces of the input data ([0078], sensing data generated by a virtual sensor by the combination of a plurality of sensors can be provided; [0084], under the use conditions, a plurality of pieces of sensing data can be designated, and, in this case, sensing data of which the types are different can also be designated. More specifically, a condition for specifying a sensing data type and receiving a provision of all sensing data included in a sensing area within a range in which a consideration matches with a value of the consideration can be set as a use condition; and [0095], The virtual sensor U, by an arithmetic process (V=(PB-PA)/(TB-TA) using the information transmitted from each of the real sensors SA and SB, calculates a moving speed V of an object OB (a person in the illustrated example) that sequentially passes the sensing area of the real sensors SA and SB and outputs this moving speed V as sensing data).

As per claim 5, Minato teaches, wherein the controller is configured to perform operations such that operation as the processing module switches the devices that output the input data to the processing module ([0028], Even if the sensing data that has been provided has not matched with the use condition, sensing data by other sensors can be provided so as to flexibly deal with the convenience of a provider, the convenience of a user, a change in environment, and so on; [0108], without fixing association between an application that uses sensing data and a provision source sensor of sensing data, the association can be flexibly changed according to conditions of both the application and the provision source sensor. For example, in a case in which a real sensor is selected as a provision source sensor, the real sensor being set to provide sensing data only daytime, the provision source sensor is changed at night. In a case in which sensing data that the application side requires are different according to time, a provision source sensor is also changed corresponding to changes in kind of necessary sensing data).

As per claim 6, Minato teaches, wherein the controller is confuted to perform operations such that operation as the processing module and the plurality of devices that output the input data to the processing module form a virtual sensor ([0085], by combining the real sensors in several ways, the predetermined number of virtual sensors (a virtual sensor U1 and a virtual sensor U2 in the example of FIG. 5) can be set).

As per claim 8, Hisano teaches the invention substantially as claimed including a candidate extraction apparatus for extracting candidates ([0014], data flow control order generating apparatus including …a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application) from a plurality of data sets ([0159],  Each of the sensors (631A and 631B) is a device that detects some physical quantities and their changes, and records or outputs them as the sensing data) each comprising a plurality of pieces of data to be input into a controller configured to perform operations comprising operation as a processing module ([0159], The sensor network adaptor 63 is physically or electrically connected to the sensor to acquire the sensing data. In addition, the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like) the processing module configured to generate, based on input data input into a plurality of input ports  ([0159], The sensor network adaptor 63 is physically or electrically connected to the sensor to acquire the sensing data), output data different from the input data ([0159], the sensor network adaptor 63 performs a predetermined process on the sensing data using the information processing apparatus such as the CPU or the like), the processing module being associated with first metadata indicating a condition of the input data to be satisfied for the processing module ([0075], the sensor network server 6 stores information related to data use in a data use contract DB 62 in response to the registration from the user. The information includes conditions required by the application, or conditions on the side of the user who needs data directly. For example, the conditions include the type of the data, the place of acquisition, a data acquisition cycle, accuracy, and the upper limit of the compensation to be paid), the plurality of input ports capable of being coupled to a plurality of data sets each being associated with second metadata indicating an attribute of the data set ([0177], the information of the sensor and the sensing data is matched against "1. ATTRIBUTE INFORMATION OF REQUIRED SENSOR" to "5. MANAGEMENT ATTRIBUTE OF REQUIRED SENSING DATA" of FIG. 12B and, in the case where there is a match, the data is adopted. An allowance may be provided such that the data is transmitted when the condition is in a predetermined range even in the case where the condition does not completely match the necessary condition of the application side. Note that the condition in the matching includes not only the condition related to the types of the sensor and the sensing data but also the condition of the compensation for use), the candidate extraction apparatus comprising a processor configured with a program to perform operations comprising: 
	operation as a first obtaining unit configured to obtain the first metadata ([0076],  the sensor network server 6 stores information related to data use in a data use contract DB 62 in response to the registration from the user. The information includes conditions required by the application, or conditions on the side of the user who needs data directly. For example, the conditions include the type of the data, the place of acquisition, a data acquisition cycle, accuracy, and the upper limit of the compensation to be paid; and [0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key. With this, information shown in FIG. 12A is obtained. Next, the sensor network server 6 searches the application side metadata DB 662 for the application that requires the sensing data obtained by the sensor);
	operation as a second obtaining unit configured to obtain the second metadata associated with each of the plurality of data sets ([0161], The sensor network server 6 acquires information from a sensor side metadata DB 661…the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor); and 
	operation as an extraction unit configured to extract a number of the candidates [greater in number than a number of the plurality of input ports], from the plurality of data sets ([0014], a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application; and [0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key. With this, information shown in FIG. 12A is obtained) based on the condition of the input data indicated by the first metadata of the plurality of input ports being satisfied by the attribute of the input data output from ones of the candidates indicated by the second metadata  ([0161], The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server; and [0177], The sensor address is acquired by analyzing the sensor side event notice received by the sensor network server 6, and the sensor side metadata DB 661 is searched for with the sensor address used as the key. With this, information shown in FIG. 12A is obtained. Next, the sensor network server 6 searches the application side metadata DB 662 for the application that requires the sensing data obtained by the sensor. Specifically, the information of the sensor and the sensing data is matched against "1. ATTRIBUTE INFORMATION OF REQUIRED SENSOR" to "5. MANAGEMENT ATTRIBUTE OF REQUIRED SENSING DATA" of FIG. 12B and, in the case where there is a match, the data is adopted) [such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfies the condition of the input data indicated by the first metadata of the ones of the plurality of input ports].
	Hisano fails to specifically teach, operation as an extraction unit configured to extract a number of the candidates greater in number than a number of the plurality of input ports, from the plurality of data sets  based on the condition of the input data indicated by the first metadata of the plurality of input ports being satisfied by the attribute of the input data output from ones of the candidates indicated by the second metadata  such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfies the condition of the input data indicated by the first metadata of the ones of the plurality of input ports.
	However, Minato teaches, operation as an extraction unit configured to extract a number of the candidates greater in number than a number of the plurality of input ports ([0114], by incrementing i until i reaches the number of registrations in steps S12 and S13 and executing the above described steps S8 to S11 with respect to i per hour, all the real sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the real sensors are stored in the matching list; and [0117], by incrementing j until a value of j reaches the number of registrations of the virtual sensor (steps S23 and S24) and repeating the above described steps, all the virtual sensors that match the k-th use condition information are extracted and the respective combinations of the sensor number and the provision condition information of the virtual sensors are stored in the matching list), from the plurality of data sets  based on the condition of the input data indicated by the first metadata of the plurality of input ports being satisfied by the attribute of the input data output from ones of the candidates indicated by the second metadata   ([0118], When the value of j reaches the number of registrations ("YES" in step S24), the contract matching processing unit 11 selects the number of sensors that the application requires from the use condition information of the k-th application, extracts a sensor number of the necessary number of sensors from the sensor numbers stored in the matching list, and sets the extracted sensor number as a provision source sensor number of sensing data (step S25) such that a new candidate can be switched to when the attribute of the input data of the ones of the extracted candidates no longer satisfies the condition of the input data indicated by the first metadata of the ones of the plurality of input ports ([0028], even if the sensing data that has been provided has not matched with the use condition, sensing data by other sensors can be provided so as to flexibly deal with the convenience of a provider, the convenience of a user, a change in environment, and so on).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this is the “non-transitory computer readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 6 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Bount et al. (United States Patent Application 2014/0025338) {Discusses combining and transforming information from physical sensors using virtualized physical sensors};

Zhang et al. (United States Patent Application 2018/0106261) {Discusses combining and transforming information from physical sensors using virtual sensors}; and

Peckar et al. (United States Patent Application 2016/0125672) {Discusses combining and transforming information from physical sensors using virtual sensors for vehicle control}.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199